Name: 94/618/EC: Commission Decision of 24 August 1994 on the extension to non-members of certain rules adopted by two associations of producers' organizations in the fishery and aquaculture products sector (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  fisheries;  marketing;  prices
 Date Published: 1994-09-21

 Avis juridique important|31994D061894/618/EC: Commission Decision of 24 August 1994 on the extension to non-members of certain rules adopted by two associations of producers' organizations in the fishery and aquaculture products sector (Only the French text is authentic) Official Journal L 246 , 21/09/1994 P. 0019 - 0020COMMISSION DECISION of 24 August 1994 on the extension to non-members of certain rules adopted by two associations of producers' organizations in the fishery and aquaculture products sector (Only the French text is authentic) (94/618/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products (1), hereinafter called the basic Regulation, as last amended by Regulation (EEC) No 1891/93 (2), and in particular Article 5 (2) thereof, Whereas the French authorities notified the Commission on 28 July 1994 of their intention to extend to non-members the rules adopted by two associations of producers' organizations in the area for which they are representative; Whereas the entire production of French longfinned tuna vessels is marketed through port-based producers' organizations of which they are members and which themselves belong to one or other national association; whereas these associations are therefore representative in the areas and as regards the species concerned; Whereas the withdrawal prices which are the subject of the request for extension of the rules abide by the Community withdrawal prices and are already applied by the producers' organizations concerned; whereas the members of other producer organizations are obliged, pursuant to Article 2 (3) of Commission Regulation (EEC) No 3902/92 of 23 December 1992 setting detailed rules for granting financial compensation on certain fishery products (3), to apply a withdrawal price which is at least equal to that applied by the recognized producers' organizations in the landing area; whereas, in order to prevent excessive forced withdrawals, other producers who are not members of a producers' organization and who land fish in the area in question should be obliged to apply the same prices; Whereas the rules notified are in accordance with Community law and in particular with the basic Regulation and with Commission Regulation (EEC) No 3190/82 of 29 November 1982 laying down detailed rules for the extension of certain rules adopted by producers' organizations in the fisheries sector to non-members (4); whereas the rules now notified may therefore be extended as proposed, HAS ADOPTED THIS DECISION: Article 1 Certain rules adopted by the following associations of producers' organizations in the fishery and aquaculture products sector may be made binding on non-members of those organizations. - ANOP Association nationale des organisations de producteurs, Nouvelle criÃ ©e, bureau no 9, F-29900 Concarneau. - Feodopa FÃ ©dÃ ©ration nationale des organisations de producteurs de la pÃ ªche artisanale, 24, rue du Rocher, F-75008 Paris. These rules are listed in the Annex to this Decision. Article 2 This Decision shall apply from the date of its publication in the Official Journal of the European Communities for a period which expires on 31 December 1994. Article 3 This Decision is addressed to the French Republic. Done at Brussels, 24 August 1994. For the Commission Karel VAN MIERT Member of the Commission (1) OJ No L 388, 31. 12. 1992, p. 1. (2) OJ No L 172, 15. 7. 1993, p. 1. (3) OJ No L 392, 31. 12. 1992, p. 35. (4) OJ No L 338, 30. 11. 1982, p. 11. ANNEX 1. Areas covered by this measure All ports in France. 2. Production and marketing rules The following withdrawal prices apply to longfinned tuna (Thunnus alalunga): "" ID="1">- gutted, head on, quality E, sizes 1 and 2:> ID="2">FF 16,00/kilo,"> ID="1">- gutted, head on, quality A, sizes 1 and 2:> ID="2">FF 14,00/kilo,"> ID="1">- gutted, head on, quality B, sizes 1 and 2:> ID="2">FF 7,30/kilo,"> ID="1">- whole, qualities E and A, size 1:> ID="2">FF 12,70/kilo,"> ID="1">- whole, qualities E and A, size 2:> ID="2">FF 12,00/kilo.">